Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keisha L. Brown appeals the district court’s orders dismissing as untimely her defamation claims accruing prior to February 8, 2008, and granting summary judgment on her remaining claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Prince George’s Hospital, No. 8:09-cv-00295-RWT (D. Md., Nov. 4, 2009) & 2011 WL 2413344 (June 9, 2011). We further deny Brown’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.